Filed 5/7/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                 2020 ND 87

State of North Dakota,                                Plaintiff and Appellant
      v.
Matthew J. Dahl,                                                   Defendant



                                No. 20190292

Appeal from the District Court of Pembina County, Northeast Judicial District,
the Honorable Barbara L. Whelan, Judge.

REVERSED AND REMANDED.

Opinion of the Court by Tufte, Justice.

Rebecca L. Flanders, State’s Attorney, Cavalier, N.D., for plaintiff and
appellant; submitted on brief.

Matthew J. Dahl, defendant; no appearance.
                                State v. Dahl
                                No. 20190292

Tufte, Justice.

[¶1] The State of North Dakota appeals from a district court order denying
its motion to resume prosecution against Matthew Dahl and dismissing the
case. We reverse, concluding the district court erred in determining the State’s
motion was untimely, and we remand for further proceedings.

                                       I

[¶2] In December 2014, the State charged Dahl with two counts of theft. Dahl
did not appear on the charges until he was arrested on a bench warrant in
February 2017. In mid-April 2017, the State mailed Dahl a pretrial diversion
agreement. Dahl signed and returned the notarized agreement dated May 3,
2017. On May 9, 2017, the state’s attorney signed and filed the agreement with
the district court, and the court approved the agreement the same day.

[¶3] Under the pretrial diversion agreement, the State agreed to suspend
prosecution for “two years from the date of execution” conditioned on Dahl’s
timely payment of restitution. Dahl failed to make minimum monthly
restitution payments. On June 6, 2019, the State moved to resume prosecution,
alleging Dahl violated the pretrial diversion agreement by his non-payment.

[¶4] The district court held a hearing on the State’s motion in August 2019.
The court concluded the pretrial agreement was executed when Dahl signed it
on May 3, 2017. The court then denied the State’s motion to resume
prosecution as untimely under N.D.R.Crim.P. 32.2(d)(2), and dismissed the
complaint against Dahl. The State appeals.

                                      II

[¶5] Under N.D.C.C. § 29-28-07(1), the State may appeal from “[a]n order
quashing an information or indictment or any count thereof.” We have held
that an order dismissing a criminal complaint, information, or indictment is
equivalent to an order quashing an information or indictment and is therefore
appealable under N.D.C.C. § 29-28-07(1). State v. Turbeville, 2017 ND 139,

                                       1
¶ 5, 895 N.W.2d 758. The district court order at issue denied the State’s motion
to resume prosecution and dismissed the criminal complaint against Dahl.
Because the district court order had an effect equivalent to quashing an
information or indictment, the order is appealable under N.D.C.C. § 29-28-
07(1).

                                     III

[¶6] The State argues the district court erred in determining the motion to
resume prosecution was untimely. Pretrial diversion agreements are similar
to plea agreements. We interpret plea agreements according to general
contract principles. Parshall v. State, 2018 ND 69, ¶ 7, 908 N.W.2d 434. The
interpretation of a contract is a question of law. Flaten v. Couture,
2018 ND 136, ¶ 14, 912 N.W.2d 330. On appeal, we independently examine
and construe the contract to determine whether the district court erred in its
interpretation. Id.

[¶7] On the State’s motion, a district court may terminate a pretrial diversion
agreement if the court finds the defendant has violated the agreement.
N.D.R.Crim.P. 32.2(d)(2). The motion to terminate the agreement and resume
prosecution must be made within one month after expiration of the period of
suspension specified in the agreement. Id.

[¶8] Dahl’s pretrial diversion agreement specified prosecution would be
suspended for a period of two years “from the date of execution of this
agreement.” Dahl signed and dated the agreement on May 3, 2017. The State
signed and dated the agreement on May 9, 2017. The district court concluded
the agreement was executed on May 3, 2017, when it was signed by Dahl. As
a result, the State’s June 6, 2019 motion was untimely under N.D.R.Crim.P.
32.2(d)(2) because it was made more than one month after expiration of the
term of suspension.

[¶9] “A contract requires an offer, an acceptance of an offer, and a mutual
acceptance and understanding between the offeror and the offeree as to the
terms of the obligation.” Cooke v. Blood Sys., Inc., 320 N.W.2d 124, 128 (N.D.
1982). In addition, a pretrial diversion “agreement must be in writing and


                                       2
signed by the parties.” N.D.R.Crim.P. 32.2(a)(1). “The execution of a contract
in writing, whether the law requires it to be written or not, supersedes all the
oral negotiations or stipulations concerning its matter which preceded or
accompanied the execution of the instrument.” N.D.C.C. § 9-06-07. An
agreement that is required to be in writing is enforceable only against a party
who has signed the agreement. N.D.C.C. § 9-06-04. The record indicates the
State mailed an unsigned copy of the diversion agreement to Dahl. Dahl signed
and returned the agreement on May 3, 2017. The state’s attorney signed the
agreement on May 9, 2017. Under ordinary contract law and Rule 32.2, the
“date of execution of this agreement” means the date that both parties have
signed the written agreement.

[¶10] On this record, we conclude the pretrial diversion agreement was not
fully executed and enforceable against the State until May 9, 2017, when the
state’s attorney signed the agreement. Because the agreement was formed on
May 9, 2017, the two-year period of suspension specified in the agreement
ended May 9, 2019. The State’s June 6, 2019 motion was made within one
month after May 9, 2019, as permitted by N.D.R.Crim.P. 32.2(d)(2). Therefore,
the district court erred in concluding the State’s motion was untimely.

                                      IV

[¶11] We reverse the district court order denying the State’s motion to resume
prosecution and remand for further proceedings.

[¶12] Jerod E. Tufte
      Lisa Fair McEvers
      Gerald W. VandeWalle
      Jon J. Jensen, C.J.
      Daniel J. Crothers




                                       3